Alicia Bryan




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 2, 2015

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
       On March 30, 2015, the trial court clerk notified this Court that the clerk’s record was not
filed because appellant has failed to pay, or make arrangements to pay, the clerk=s fee for
preparing the record, and Appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk=s fee has been paid or arrangements
have been made to pay the clerk=s fee; or (2) appellant is entitled to appeal without paying the
clerk=s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b)

                                                     ________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court